Case 1:20-cv-04694-BMC Document 20 Filed 11/07/20 Page 1 of 6 PageID #: 77




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------------x
  ALEXANDRA RAMOS and OMAR SANCHEZ,
                                                                               Case No.
                                     Plaintiffs,                               20 Civ. 4694
                   - against -
                                                                               CIVIL CASE
  KAREN GARDENS APARTMENT CORP., JOJO                                          MANAGEMENT
  BALAGOT, individually and as Chief Executive Officer                         PLAN
  of Karen Gardens Apartment Corp.,

                                      Defendants.
  -------------------------------------------------------------------------x

 COGAN, District Judge

         After consultation with counsel for the parties, the following Case Management

 Plan is adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil

 Procedure 16 and 26(f).

 A. The case is not to be tried to by a jury.


 B. Non-Expert Discovery:

     1. The parties are to conduct discovery in accordance with the Federal Rules of Civil

         Procedure and the Local Rules of the Eastern District of New York. All non-

         expert discovery is to be completed by April 1, 2021, which date shall not be

         adjourned except upon a showing of good cause and further order of the Court.

         Interim deadlines for specific discovery activities may be extended by the parties

         on consent without application to the Court, provided the parties are certain that

         they can meet the discovery completion date.



         The parties shall list the contemplated discovery activities and anticipated

         completion dates in Attachment A, annexed hereto.
Case 1:20-cv-04694-BMC Document 20 Filed 11/07/20 Page 2 of 6 PageID #: 78




    2. Joinder of additional parties must be accomplished by November 26, 2020.


    3. Amended pleadings may be filed without leave of the Court within 21 days after

        Defendants file papers responding to Plaintiffs’ Complaint.

 C. For all causes of action seeking monetary damages, each party shall identify and

    quantify in Attachment B, annexed hereto, each component of damages alleged; or, if

    not known, specify and indicate by what date Attachment B shall be filed providing

    such information.


 D. Motions:


    1. Upon the conclusion of non-expert discovery, and no later than the date provided

        below, the parties may file dispositive motions. The parties shall agree to a

        schedule and promptly submit same for the Court’s approval, providing for no

        more than three rounds of serving and filing papers: supporting affidavits and

        briefs, opposing affidavits and briefs, and reply affidavits and briefs.


    2. The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s Individual

        Practices, requesting a premotion conference in order to file dispositive motions

        shall be April 8, 2021.


                 a. There shall be no cross-motions. Any motions not made by the

                     agreed date shall, unless the Court orders otherwise, not be

                     considered until after the timely-filed motion is determined.


                 b. Papers served and filed by the parties shall conform to the

                     requirements set out in the Court’s Individual Practices.




                                              2
Case 1:20-cv-04694-BMC Document 20 Filed 11/07/20 Page 3 of 6 PageID #: 79




 E. Any request for relief from a date provided in this Case Management Plan shall

    conform to the Court’s Individual Practices and include an order, showing consents

    and disagreements of all counsel, setting out all dates that are likely to be affected by

    the granting of the relief requested, and proposed modified dates. Unless and until the

    Court approves the proposed order, the dates provided in this Plan shall be binding.

 F. Pre-Trial Motions:

    Applications for adjournments and for discovery or procedural rulings will reflect or

    contain the positions of all parties, as provided by the Court’s Individual Rules, and

    are not to modify or delay the conduct of discovery or the schedules provided in this

    Case Management Plan except upon leave of the Court.




 SO ORDERED.

 Dated: Brooklyn, New York
        _____ __, 20__

                                                              ________________________
                                                                          U.S.D.J.




                                              3
Case 1:20-cv-04694-BMC Document 20 Filed 11/07/20 Page 4 of 6 PageID #: 80




                                   ATTACHMENT A

 The Parties are to list the discovery activities (i.e., production of documents, number
 of depositions, requests to admit, interrogatories) and anticipated completion dates:

  Discovery Activities                         Completion Date
     1. FRCP 26(a) Disclosures                 November 26, 2020


     2. FRCP 34 Requests                       November 26, 2020


     3. FRCP 33 Requests                       November 26, 2020


     4. FRCP 36 Requests                       November 26, 2020


     5. FRCP 30 Depositions                    February 10, 2021


     6.


     7.


     8.


     9.


     10.




                                           4
Case 1:20-cv-04694-BMC Document 20 Filed 11/07/20 Page 5 of 6 PageID #: 81




                                  ATTACHMENT B

 For all causes of action seeking monetary damages, each party shall identify and
 quantify each component of damages alleged:

    1. PLAINTIFF’S CLAIMS:

        A) Retaliation claims under the FLSA and NYLL:

               a. Sanchez’s damages sought:

                       i. $25,000 from Karen Gardens Apartments Corp.

                      ii. $25,000 from Jojo Balagot

               b. Plaintiff Ramos’ damages sought:

                       i. $25,000 from Karen Gardens Apartments Corp.

                      ii. $25,000 from Jojo Balagot

        B) Retaliation claims under the New York City Human Rights Law

               a. Sanchez’s damages sought:

                       i. $250,000 from Karen Gardens Apartments Corp.

                      ii. $250,000 from Jojo Balagot

               b. Plaintiff Ramos’ damages sought:

                       i. $250,000 from Karen Gardens Apartments Corp.

                      ii. $250,000 from Jojo Balagot

        C) Statutory attorneys’ fees pursuant to Fair Labor Standards Act, 29 U.S.C. §§

           201, et seq., New York Labor Law §§ 190, et seq., 190 and 650, et seq., and

           N.Y City Admin. Code § 8-502.

               a. Damages Sought: $7,500.00




                                            5
Case 1:20-cv-04694-BMC Document 20 Filed 11/07/20 Page 6 of 6 PageID #: 82




    2. COUNTERCLAIMS AND CROSS-CLAIMS

       Defendants have no Counterclaim under Law, but will seek costs and attorneys’

       fees if they prevail.

    3. THIRD-PARTY CLAIMS

       At this juncture, neither party believes that any Third-Party actions will arise

       herefrom.




                                             6
